Name: Commission Regulation (EEC) No 1668/91 of 14 June 1991 reducing the basic price and buying-in price for peaches, nectarines and lemons for the 1990/91 marketing year following the overrun of the intervention threshold for 1990/91
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production
 Date Published: nan

 No L 151 /66 Official Journal of the European Communities 15. 6 . 91 COMMISSION REGULATION (EEC) No 1668/91 of 14 June 1991 reducing the basic price and buying-in price (or peaches, nectarines and lemons for the 1990/91 marketing year following the overrun of the intervention threshold for 1990/91 1035/77 (*) are added to the quantities bought in for the purposes of assessing the overrun in the intervention threshold fixed for that product pursuant to Article 16b of Regulation (EEC) No 1035/72 ; Whereas, on the basis of information supplied by the Member States, the intervention measures taken by the Community for the 1990/91 marketing year related to 505 229 tonnes for peaches, 128 830 tonnes for nectarines and 466 744 tonnes for lemons ; whereas the Commission therefore notes an overrun in the intervention thresholds fixed for that marketing year of 1 68 329 tonnes for peaches, 74 930 tonnes for nectarines and 76 344 tonnes for lemons ; Whereas consequently the basic and buying-in prices for peaches, nectarines and lemons for the 1991 /92 marke ­ ting year, as fixed by Council Regulation (EEC) No 1622/91 of 13 June 1991 , fixing for the 1991 /92 marke ­ ting year certain prices and other amounts in the fruit and vegetables sector Q, must be reduced for peaches by 7 % , for nectarines by 20 % and for lemons by 6 % ; Whereas, pursuant to Article 18b (2) of Regulation (EEC) No 1035/72, withdrawals on the territory of the former German Democratic Republic before the end of the 1991 /92 marketing year are not taken into consideration in assessing whether intervention thresholds have been exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 16b (4) thereof, Whereas Commission Regulation (EEC) No 1 388/90 (3) fixed the intervention thresholds for the 1990/91 marke ­ ting year at 336 900 tonnes for peaches, 53 900 tonnes for nectarines and 390 400 tonnes for lemons ; Whereas Article 3 of Council Regulation (EEC) No 1197/90 of 7 May 1990 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1990/91 marketing year (4) lays down that where the sum of the quantities of peaches, nectarines or lemons bought in in Portugal, on the one hand, and in the Community with the exception of Portugal, on the other hand, pursuant to Articles 15, 15a, 15b, 19 and 19a of Regulation (EEC) No 1035/72 during the 1990/91 marketing year exceeds the sum of the intervention thresholds fixed for that product, for all or part of the marketing year, the basic and buying-in prices fixed for that product for the 1991 /92 marketing year shall be reduced in the case of peaches, nectarines and lemons by 1 % for every 23 000 tonnes, 3 000 tonnes and 1 1 200 tonnes respectively by which the intervention threshold is exceeded ; Whereas, pursuant to Article 2 (2) of Regulation (EEC) No 1388/90, the overrun in the intervention threshold fixed for lemons for the 1990/91 marketing year is to be assessed on the basis of quantities bought in between 1 March 1990 and 28 February 1991 ; Whereas, pursuant to Article 2 of Council Regulation (EEC) No 1199/90 of 7 May 1990 amending Regulation (EEC) No 1035/77, laying down special measures to encourage the marketing of products processed from lemons and amending the rules for applying the interven ­ tion threshold for lemons (*), the quantities of lemons delivered for processing under Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for peaches, nectarines and lemons for the 1991 /92 marketing year, as fixed by Regulation (EEC) No 1622/91 , shall be reduced by 7 % for peaches, 20 % for nectarines and 6 % for lemons and shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 17 June 1991 .(') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 150, 15. 6. 1991 , p. 8 . 0 OJ No L 133, 24. 5. 1990, p. 39 . (4) OJ No L 119, 11 . 5. 1990, p. 57 . h OJ No L 119, 11 . 5. 1990, p. 61 . (6) OJ No L 125, 19. 5 . 1977, p . 3. 0 OJ No L 150, 15. 6 . 1991 , p. 1 . 15. 6 . 91 Official Journal of the European Communities No L 151 /67 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 151 /68 Official Journal of the European Communities 15. 6 . 91 ANNEX BASIC AND BUYING-IN PRICES 1991 /92 marketing year PEACHES For the period 17 June to 30 September 1991 (JEcu/100 kg net) l Basic price Buying-in price EUR 10 Spain Portugal EUR 10 Spain Portugal June ( 17 to 30) 42,26 40,58 42,26 23,47 22,54 23,47 July to September 39,87 38,43 39,87 22,34 21,53 22,34 These prices relate to peaches of the following varieties : Amsden, Cardinal , Charles Ingouf, Dixired, Jero ­ nimo, J.H. Hale, Merrill Gemfree, Michelini , Red Haven , San Lorenzo, Springcrest and Springtime, quality Class I, size 61 to 67 mm, put up in packages . NECTARINES For the period 17 June to 31 August 1991 (Ecu/100 kg net) Basic price Buying-in price June (17 to 30) 47,84 22,96 July to August 43,46 20,86 These prices relate to nectarines of the following varieties : Armking, Crimsongold, Early sun grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark red gold, quality Class I , size 61 to 67 mm, put up in packages . LEMONS For the period 17 June 1991 to 31 May 1992 (Ecu/100 kg net) Basic price Buying-in price EUR 10 Spain Portugal EUR 10 Spain Portugal June ( 17 to 30) 40,18 28,24 30,68 23,59 16,61 17,95 July 41,19 28,81 31,69 24,22 16,67 18,58 August 40,76 28,57 31,26 24,09 16,90 18,45 September 36,38 26,10 26,88 22,69 16,11 17,05 October 34,21 24,87 24,71 22,24 15,96 16,03 November 33,20 24,30 23,70 19,39 14,24 13,75 December 32,57 23,94 23,07 19,14 14,10 13,50 January 33,58 24,51 24,08 19,65 14,39 14,01 February 32,32 23,80 22,82 19,02 14,03 13,38 March 33,71 24,59 24,21 19,65 14,39 14,01 April 35,36 25,52 25,86 20,66 14,96 15,02 May 36,24 26,02 26,74 21,17 15,25 15,53 These prices relate to lemons of quality Class I , size 53 to 62 mm, put up in packages . Note : The prices in this Annex do not include the cost of the packaging in which the products are put up.